DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner finds no 35 USC 101 rejections in the current claims language.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Commissioner of Patents 1935).

The application is in condition for allowance except for the following formal matters, of typographical errors, and not clarity, specifically:

Specification
The disclosure is objected to because of the following informalities:
The use of “hot key” and “hotkey” throughout the specification and claims.  Applicant should use be a common term (“hot key” or “hotkey”). 
Appropriate correction is required.

Claim Objections
Claims 1 – 10 are objected to because of the following informalities:
Claim 1 recites the limitation "a user selection" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "a user selection" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the user selection” or “a second user selection”.

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method for a mobile terminal, comprising:
	receiving a user input through an input unit including a touch screen;
performing wireless communication through a mobile network, wherein performing the wireless communication comprises operations of transmitting and receiving voice data, text messages, and multimedia messages through the mobile network;
storing, in a storage of the mobile terminal, a plurality of types of data including one or more of directory data, moving image data, still image data, and MP3 music data;
setting a hot key, wherein user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area;
receiving the user selection of the hot key, wherein the user selection of the hot key corresponds to the user input through the touch screen;
requesting information for entry of a user identification (ID) and password for use in connecting the mobile terminal to the web server;
receiving entry of the user ID and password, through the touch screen, for use in connecting the mobile terminal to the web server;
transmitting the user ID and password to the web server for authentication of the mobile terminal by the web server;
connecting to the web server upon authentication of the mobile terminal;
setting at least one type of data to be automatically transmitted to the web server based on a user selection, from among the plurality of types of data, if the mobile terminal enters the wireless LAN service area, wherein the at least one set type of data includes at least one of the still image data or the moving image data;
storing information regarding the at least one set type of data;
determining that the mobile terminal enters the wireless LAN service area;
upon the mobile terminal entering the wireless LAN service area, connecting to the web server;
upon connecting to the web server, automatically transmitting the at least one of the still image data or the moving image data from the storage to the web server, for storage at the web server;
determining that the mobile terminal exits the wireless LAN service area before transmission of the at least one of the still image data or the moving image data is completed;
stopping the transmission of the at least one of the still image data or the moving image data and displaying a warning message on a display indicating that the transmission has stopped, upon determining that the mobile terminal exits the wireless LAN service area;
determining that the mobile terminal re-enters the wireless LAN service area;
upon determining that the mobile terminal re-enters the wireless LAN service area, automatically resuming transmission of the at least one of the still image data or the moving image data to the web server from a point where the transmission was stopped, for storage at the web server, without reauthentication; and
displaying a completion message on the display, upon completing transmission of the at least one of the still image data or the moving image data to the web server.

Independent claim 6:
6.	A mobile terminal comprising:
	an input unit including a touch screen;
	a display;
a communication unit;
a storage; and
a processor configured to:

store, in the storage of the mobile terminal, a plurality of types of data including one or more of directory data, moving image data, still image data, and MP3 music data
setting a hot key, wherein user selection of the hot key enables automatic synchronization of data stored in the mobile terminal with a web server upon entry into a wireless local area network (LAN) service area;
receive the user selection of the hot key, wherein the user selection of the hot key corresponds to user input through the touch screen;
request information for entry of a user identification (ID) and password for use in connecting the mobile terminal to the web server;
receive entry of the user ID and password, through the touch screen, for use in connecting the mobile terminal to the web server;
transmit the user ID and password to the web server for authentication of the mobile terminal by the web server;
connect to the web server upon authentication of the mobile terminal;
set at least one type of data to be automatically transmitted to the web server based on a user selection, from among the plurality of types of data, if the mobile terminal enters the wireless LAN service area, wherein the at least one set type of data includes at least one of the still image data or the moving image data;
store information regarding the at least one set type of data;
determine that the mobile terminal enters the wireless LAN service area;

upon connecting to the web server, automatically transmit the at least one of the still image data or the moving image data from the storage to the web server, for storage at the web server;
determine that the mobile terminal exits the wireless LAN service area before transmission of the at least one of the still image data or the moving image data is completed;
stop the transmission of the at least one of the still image data or the moving image data and displaying a warning message on the display indicating that the transmission has stopped, upon determining that the mobile terminal exits the wireless LAN service area;
determine that the mobile terminal re-enters the wireless LAN service area;
upon determining that the mobile terminal re-enters the wireless LAN service area, automatically resume transmission of the at least one of the still image data or the moving image data to the web server from a point where the transmission was stopped, for storage at the web server, without reauthentication; and
display a completion message on the display, upon completing transmission of the at least one of the still image data or the moving image data to the web server.





These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.

A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/